SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

567
KAH 15-00620
PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JOHN H. HADDOCK, PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

SANDRA DOLCE, SUPERINTENDENT, ORLEANS
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Orleans County (James P. Punch, A.J.), entered November 19, 2014 in a
habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner commenced this proceeding seeking a writ
of habeas corpus on the ground that he is being illegally detained on
a 2008 conviction in violation of double jeopardy. We conclude that
Supreme Court properly denied his petition. “Habeas corpus relief is
not an appropriate remedy for asserting claims that were or could have
been raised on direct appeal or in a CPL article 440 motion” (People
ex rel. Dilbert v Bradt, 117 AD3d 1498, 1498, lv denied 24 NY3d 902
[internal quotation marks omitted]; see People ex rel. Collins v New
York State Dept. of Corr. & Community Supervision, 132 AD3d 1234,
1235, lv denied 26 NY3d 917). Here, petitioner raised the issue of
double jeopardy to the sentencing court and thus could have raised it
on his direct appeal, but he failed to do so.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court